Case 2:19-cv-00272-SPC-MRM Document 22 Filed 08/14/19 Page 1 of 8 PagelD 48

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION
JENNIE NELSON AND SARAH KEAN,
Plaintiffs,
Vv. Case No.: 2:19-cv-272-FtM-99MRM

PETRO GATE, INC. and
BEHNAM BAGHERI,

Defendants.

)
)
)
)
)
)
)
)
)
)
)

 

JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT

The parties, by counsel, jointly move for the Court’s review and approval of their
written Settlement Agreement and Release (attached hereto as Exhibit A). The
Complaint in this matter contains claims arising under the Fair Labor Standards Act
(“FLSA”) for unpaid overtine wages on behalf both of the Plaintiffs, and for unpaid
minimum wages on behalf of Plaintiff Saran Kean (“Kean”). The settlement represents
full relief for Plaintiff Jennie Nelson (“Nelson”), and almost full relief for Kean. The parties
jointly request that the Court approve their Settlement Agreement and Release because:

1. This action arises under the FLSA. In Lynn’s Foods Stores, Inc. v. U.S.
Department of Labor, the Court held, “[t]here are only two ways in which back wage
claims arising under the FLSA can be settled or compromised by employees.” 679 F.2d
1352 (11th Cir. 1982). “First, under section 216(c), the Secretary of Labor is authorized
to supervise payment to employees of unpaid wages owed to them.” /d., at 1353.
Alternatively, under section 216(b), when an employee brings “a private action for back

wages ... and present[s] to the district court a proposed settlement, the district court
Case 2:19-cv-00272-SPC-MRM Document 22 Filed 08/14/19 Page 2 of 8 PagelD 49

may enter a stipulated judgment after scrutinizing the settlement for fairness.” /d. Under
this authority, before approving an FLSA settlement, the Court must scrutinize it to
determine if it is “a fair and reasonable resolution of a bona fide dispute.” /d. at 1355. If
the settlement reflects “a reasonable compromise over issues ... that are actually in
dispute,” the Court may approve the settlement “in order to promote the policy of
encouraging settlement of litigation.” /d. at 1354.

2. Although formal discovery was not served by the parties in this case, Petro
Gate, Inc. voluntarily provided Plaintiffs with access to their time records, and all checks
representing payment to them for work performed.

3. There is a bona fide dispute in this matter. The Plaintiffs alleged that they
were paid through a payroll company for all work performed up to forty (40) hours per
week, and they were provided a separate check compensating them at a straight time
rate for all hours over forty (40) in certain work weeks. Petro Gate disputes that the
additional compensation paid to Plaintiffs was pay for hours worked at a straight time rate
and has evidence that Plaintiffs may not have worked all hours for which they are claiming
overtime pay. Additionally, Ms. Kean alleges that she worked additional hours in her final
week of work for which she was never paid, an allegation that Petro Gate disputes. Thus,
continued litigation presents risk to both parties.

4. The complexity, expense, and length of future litigation also militate in favor
of this settlement. Plaintiffs and Petro Gate continue to disagree over the merits of the
claims asserted by Plaintiffs. If the parties continue to litigate this matter, they would be

forced to engage in additional costly discovery, motion practice, and possibly a trial in
Case 2:19-cv-00272-SPC-MRM Document 22 Filed 08/14/19 Page 3 of 8 PagelD 50

order to prove their claims and defenses. This settlement, therefore, is a reasonable
means for both parties to minimize future risks and litigation costs.

5. The parties, who are represented by counsel experienced in employment
litigation, recognize the benefit of a settlement rather than protracted litigation.

6. The Settlement Agreement contains a payment of a total of $4,079.79 to
Ms. Nelson, with $2,039.89 being allocated to compensate her for alleged back wages,
and an additional amount of $2,039.89 to compensate her for alleged liquidated
damages, which represents full relief to Ms. Nelson on her overtime claim. The
Settlement Agreement also contains a payment to Ms. Kean in the total amount of
$1,357.60, with $803.80 to compensate her for alleged back wages, and an additional
amount of $553.80 to compensate her for alleged liquidated damages. The amount paid
to Ms. Kean includes an additional payment of $250.00 in back wages to compensate
her for the hours worked that she claims she was never received in her final paycheck.

7. In addition to the payment to Plaintiffs outlined above, the Defendants will
also pay $3,500 to Plaintiffs’ counsel to compensate for attorneys’ fees and costs. The
undersigned counsel aver that the amount of attorneys’ fees was negotiated apart from,
and subsequent to, agreement on the amount of settlement funds to be paid to Plaintiffs.
The amount of attorneys’ fees set forth in the Settlement Agreement will fully satisfy
Plaintiffs’ attorneys’ fees obligations.

8. The Settlement Agreement was negotiated by experienced counsel at
arm’s length over the course of several months and after engaging in discovery. The

parties agree that it fairly and adequately resolves the claims in this matter. The parties
Case 2:19-cv-00272-SPC-MRM Document 22 Filed 08/14/19 Page 4 of 8 PagelD 51

further agree that there was no undue influence, overreaching, collusion or intimidation
in connection with the settlement.
MEMORANDUM OF LAW
Pursuant to the law of this Circuit, judicial review and approval of this tentative
settlement provides final and binding effect to an agreement to settle a compromise of
a claim under the FLSA. Lynn Food Stores, Inc. v. U.S. Dep't of Labor, 679 F. 2d
1350 (11th Cir. 1982). As the Eleventh Circuit held in Lynn Food Stores,
There are only two ways in which back wage claims arising under
the FLSA can be settled or compromised by employees. First,
under section 216(c), the Secretary of Labor is authorized to
supervise payment to employees of unpaid wages owed to them
... The only other route for compromise of FLSA claims is
provided in the context suits brought directly by employees
against their employer under section 216(b) to recover back
wages for FLSA violations. When employees bring a private
action for back wages under the FLSA, and present to the district
court a proposed settlement, the district court may enter a
stipulated judgment after scrutinizing the settlement for fairness.
Id. at 1352-53.

Before approving an FLSA settlement, the court must ensure that it is "a fair and
reasonable resolution of a bona fide dispute." /d. at 1354-55. Ifthe settlement reflects
a reasonable compromise over issues that are actually in dispute, the court may
approve the settlement "in order to promote the policy of encouraging settlement of
litigation." /d. at 1354. In determining whether the parties' Agreement is fair and
reasonable, the Court should consider the following factors: (1) the existence of fraud
or collusion behind the settlement; (2) the complexity, expense, and likely duration of

the litigation; (3) the stage of the proceedings and the amount of discovery completed;

(4) the probability of plaintiffs success on the merits; (5) the range of possible
Case 2:19-cv-00272-SPC-MRM Document 22 Filed 08/14/19 Page 5 of 8 PagelD 52

discovery; and (6) the opinions of counsel. See Leverso v. South Trust Bank of Ala.,
Nat. Assoc., 18 F. 3d 1527, 1531 n.6 (11th Cir. 1994); Hamilton v. Frito-Lay, Inc., No.
6:05-cv-592-0rl-22JGG, 2007 U.S. Dist. LEXIS 10287, at *2-3 (M.D. Fla. Jan. 8,
2007). The Court should be mindful of the strong presumption in favor of finding a
settlement fair. Hamilton, 2007 U.S. Dist. LEXIS at *2-3; Cotton v. Hinton, 559 F.2d
1326, 1331 (5th Cir. 1977).

Here, the parties jointly submit there has been sufficient investigation and
exchange of information to allow counsel for Plaintiffs and Defendants to evaluate
the parties' claims and defenses and make recommendations to each party in
agreeing upon the resolution of Plaintiffs’ claims as set forth in their Agreement. After
exchanging information and records from Plaintiffs’ employment and engaging in
settlement negotiations which lasted over the course of numerous months, and in
order to avoid the uncertainties of and costs of dispositive motions and trial, a
compromise has been agreed upon with Plaintiffs receiving a recovery acceptable
to them in light of the potential issues arising from the issue of proving the number of
hours they worked. The Plaintiffs has been advised that if they proceed inthis matter,
they may prove all of the damages to which they claim entitlement, and also receive
an equal amount in liquidated damages, or a jury may choose to credit the
employer's position, and they may receive a lesser, or no, recovery. In light of this
uncertainty, as well as the possibility of protracted litigation, Plaintiffs have agreed
that the sum they are receiving in this settlement constitutes a reasonable an
informed compromise of their claims.

Accordingly, the parties stipulate that this Agreement is fair and reasonable,

particularly where, as here, attorneys' fees and costs are not a percentage of

5
Case 2:19-cv-00272-SPC-MRM Document 22 Filed 08/14/19 Page 6 of 8 PagelD 53

Plaintiffs’ recovery in this case, such that there is no correlation between the amount
of monetary consideration being paid to Plaintiffs and the amount of attorneys' fees
and costs being paid by Defendants on the Plaintiffs’ behalf. See 29 U.S.C. §216(b);
Kreager v. Solomon & Flanagan, P.A., 775 F. 2d 1541, 1542 (11th Cir. 1985).
Rather, the Plaintiffs’ attorneys' fees and costs were claimed by Plaintiffs and their
counsel separate and apart from the amounts sought by Plaintiffs for their
underlying claims and were negotiated independently. See Bonetti v. Embarq Mgmt.
Co., No. 6:07-cv-1335-On-31GKJ, 2009 U.S. Dist. LEXIS 68075 at *11-12 (M.D. Fla. Aug.
4, 2009)

The compromise agreed upon by the parties resolves all of Plaintiffs’ claims
for attorneys' fees and Plaintiffs have no responsibility to their counsel for any out of
pocket sums. Importantly, throughout the entirety of the litigation in this case,
Plaintiffs was represented by competent counsel with experience in labor and
employment law and Defendants were also represented by experienced counsel. The
parties further advise the Court that their settlement herein includes every term and
condition of the parties' settlement.

WHEREFORE, the parties jointly request that the Court approve the Settlement
Agreement and Release. Pursuant to the Parties’ agreement, they will submit a separate

stipulation of dismissal following the receipt of the final payment in this matter.
Case 2:19-cv-00272-SPC-MRM Document 22 Filed 08/14/19 Page 7 of 8 PagelD 54

s/ Chanelle J. Ventura

Chanelle J. Ventura, Esq.

Trial Counsel

Florida Bar No. 1002876

E-Mail: CVentura@ForThePeople.com
Morgan & Morgan., P.A.

600 N. Pine Island Road, Suite 400
Plantation, FL

Telephone: (954) 318-0268
Facsimile: (954) 333-3515

Counsel for Plaintiffs

Respectfully submitted,

s/Amy L. Garrard

Amy L. Garrard, Esq.

Trial Counsel

Florida Bar No. 0908711

E-Mail: agarrard@agemploymentlaw.com
AG EMPLOYMENT LAW, PLLC

1000 Tamiami Trail N., Suite 301
Naples, FL 34102

Telephone: (239) 241-7730
Facsimile: (239) 241-7729

Counsel for Defendants
Case 2:19-cv-00272-SPC-MRM Document 22 Filed 08/14/19 Page 8 of 8 PagelD 55

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished via the Court's CM/ECF system to Attorney Chanelle J. Ventura, Esq., Morgan
& Morgan, P.A., 8151 Peters Road, 4'* Floor, Plantation, Florida 33324 at
cventura@forthepeople.com, on this 14'* day of August, 2019.

s/ Amy L. Garrard
